
	

116 S2624 IS: To prohibit arms sales to Turkey.
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2624
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2019
			Mr. Paul (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit arms sales to Turkey.
	
	
 1.Prohibition on arms sales to TurkeyBeginning on the date of the enactment of this Act, the United States Government may not sell, transfer, deliver, license for export, authorize the performance of any service relating to, or otherwise make available any defense article, defense service, or design and construction service, as such terms are defined for purposes of the Arms Export Control Act (22 U.S.C. 2751 et seq.), to the Government of Turkey or to any agents or instrumentalities of such Government.
		
